Title: To Thomas Jefferson from Robert Smith, 28 December 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Navy Depm. Decr. 28. 1807
                        
                        I have the honor to enclose to you herewith a nomination to the Senate of Dr. Saml. D. Heap to be a Surgeon
                            in the Navy of the United States.
                        Dr. Heap acted in the capacity of a Surgeon’s mate from Apl. 1804 to Aug: 1805, and from the latter period to
                            the present time as a Surgeon, and in both capacities he has acted with distinction for the periods above stated on the
                            Mediterranean Station from which he has just returned. 
                  Respectfully Sir yr mo ob St.
                        
                            Rt Smith
                            
                        
                     Enclosure
                                    
                     
                        Gentlemen of the Senate,
                        
                     
                     I nominate,
                     Samuel D. Heap. to be a Surgeon in the Navy of the United States.—
                     
                        
                     
                  
                  
               